Irvine, C.,
dissenting.
The case resolves itself into three'general questions: First, is the defendant obligated to rebuild the ice houses; second, if not, is the plaintiff so obligated; and third, if neither party is obligated to rebuild, by what rule is the right to rent to be determined? On the first question we need do no more than express our entire approval of the reasoning and conclusions contained in the opinion of Commissioner Ragan. We think a general covenant to repair cannot be reasonably construed as a covenant to restore buildings after their total destruction by the act of God, and that those cases which give that effect to such a covenant are sustained neither by reason nor well founded authority, as demonstrated in the opinion of Commissioner Ragan. The cases supporting that view have been based on a misconception of the common law. We think, also, that in the absence of a covenant for that purpose the lessor is not obligated to rebuild. On the third question our conclusion is that under the facts stipulated the lessee, if it remain in possession, is bound to pay the rent reserved, without apportionment, for the whole term. We concede that there is much natural justice in the doctrine that on the destruction, without fault of the parties, of a substantial portion of the leased premises, the rent should be abated in proportion to the loss so sustained. The opinion of Commissioner Ragan in *269support of that view is as able an exposition as could well be made, but we think he fails to show a sound legal basis for his conclusion. It is admitted that with the exception of Whitaker v. Hawley, 25 Kan., 674, all the adjudicated cases are contrary to that view. We need not, therefore, review the authorities. Whitaker v. Hatcley does substantially support the opinion expressed by Commissioner Rag-ax. Still, that case is, to a certain extent, distinguishable from the one at bar. The lease there involved was of real estate and personal property. It was accepted as the established rule that the destruction by accident of personal property terminates the lease, and the court held that the mere fact that rent had been reserved in gross for both classes of property would not prevent the operation of this rule. This, we think, was the consideration really governing the case. The argument goes rather to justify a surrender of the lease than an apportionment of the rent, leaving the lease otherwise in force. We think it will be conceded that a doctrine established by a long line of authorities, unbroken, except, partially, by a single case, should not be abandoned without substantial and controlling reasons. The reasons for its abandonment, as stated in Commissioner Ragan’s opinion, we take it, are these: That a lease does not operate as a bargain and sale, but merely as a hiring of the use of the premises; that under section 53 of chapter 73, Compiled Statutes, the lease is to be construed according to the intent, without regard to technical rules of law; that the reasons given for the prevailing rule have failed because the landlord may now insure his interest; that the rule is unjust and contrary to the enlightened spirit of the nineteenth century. In the first place, we cannot agree that the effect of the lease is merely to pass to the lessee the use of the premises, without creating an estate. From time immemorial it has been considered that a lease passes the estate for the term, leaving in the lessor the reversion and rent issuing out of the demised term. We do not think that the statute referred to *270changes this rule. It doubtless makes it competent for the parties, by appropriate language, to contract differently, but the statute is in this respect merely declaratory of the common law. As said by Lord Ashurst in Doe v. Burt, 1 Term R. [Eng.], 701: ‘The construction of all deeds must be made with reference to their subject-matter, and it may be necessary to put a different construction on leases made in populous cities from that on those made in the country.” To give the statute as broad a construction as claimed would abrogate the rule in Shelley’s case and many other settled principles of real estate law. It would make every mortgage a conveyance of the legal title, subject to strict foreclosure, and would render all bonds and penalties enforceable according to their terms. It is hardly too much to say that it would destroy nearly all general principles of contract law, and leave in force only those rules whereby the intention of the parties is to be determined. As to the argument that the landlord may insure, and that, therefore, there exists no longer the reason given for the prevailing rule, that it is but fair that the lessee should bear part of the loss, the answer is double. In the first place, the reason given can hardly be accepted as the true reason for the prevailing rule, and in the second place, while the landlord may insure, his insurance extends only to his reversionary interest, while the tenant has a] so an insurable interest and may protect himself against such a loss by insuring his term. Finally, it is not for the court to abrogate or to reform contracts because of apparent inequity or injustice in their provisions. If the nineteenth century has advanced in civilization so far as to require the disregard of established legal principles merely because they are antiquated, this modern enlightenment must certainly have extended so far as to justify a presumption that the parties to a contract have sufficient intelligence to anticipate probable disasters and provide therefor if they so desire. We think the reasons alleged are entirely insufficient to justify an innovation on established legal *271principles. As we said before, rules settled by a long and uniform course of judicial decisions should not be lightly disregarded. This lease is couched in technical language which has uniformly been considered as creating an estate in the lessee for the term demised, and when the parties have resorted to such technical language it is to be presumed that it was intended in its technical sense. It is not the business of the courts to make new contracts for the parties, and we cannot see how we can enter here a judgment or decree continuing the lease at a rent different from that therein reserved without, in effect, making for the parties a new contract, different from that which they made for themselves. The lessee might have protected itself by a suitable provision against such a catastrophe. If insurance has anything to do with the case, it might have protected itself by insuring its term. There is technically no difference between the present case and the case of an outstanding estate for life, with a remainder or reversion over. In such case the destruction of improvements is a loss to be borne both by the particular tenant and the remainder-man. The lessor cannot protect himself and secure his rent by rebuilding, because in the absence of a covenant he could not re-enter for that purpose without eviction. So that to hold that there should be an apportionment where the tenant is unwilling to permit a rebuilding would arbitrarily deny to the landlord any right to his whole rent. We think the law is exactly stated in a very exhaustive opinion by Willard, J., in Coogan v. Parker, 2 S. Car., 255, to the effect that where there is a substantial destruction of the subject-matter of the lease by act of God or tFé"puFfic enemy, the tenant may elect to rescind, and on surrendering shall be discharged,from the payment of the rent; but unless he elect to rescind by surrender, or offer to surrender, he must pay the rent according to his covenant, and that in determining what amounts to a substantial destruction of the subject-matter the nature of the premises and the use which the *272parties intended should be made thereof are to be considered. This doctrine reconciles cases supporting the general rule announced with those holding that where a room in a building is let, and the building is destroyed, the rent is extinguished, because in such a case there has been a complete eviction or surrender. Where, however, there has been only a partial destruction, and the lessee sees fit to continue the lease and remain in possession, he must so do according to its terms and pay the rent reserved.
Post, C. J., and Ryan, C., concur in the foregoing dissenting opinion.